Citation Nr: 1514247	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.

4.  Entitlement to service connection for an acquired psychiatric disorder for purposes of establishing eligibility for VA treatment.  


WITNESSES AT HEARING ON APPEAL

The Veteran and S. D.




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 1992.  He served in Southwest Asia from September 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in June 2014.  A transcript of the hearing has been associated with the claims file.  

All issues other than the withdrawn appeal for an initial compensable disability rating for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2014 Board hearing, which was conducted prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the issue of entitlement to an initial compensable disability rating for tinnitus is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial compensable disability rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal of the issue involving entitlement to an initial compensable disability rating for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue entitlement to an initial compensable disability rating for tinnitus is dismissed.


REMAND

The issues involving entitlement to service connection for PTSD; an acquired psychiatric disorder other than PTSD, to include anxiety and depression; and service connection for an acquired psychiatric disorder for purposes of establishing eligibility for VA treatment, must be remanded for the following development.  

A.  Stressor Verification

In his June 2014 hearing testimony, the Veteran reported that in February 1991, seven members of his company, including his captain and an individual named B. S., were killed on the Al Suman runway while trying to clean up unexploded ordinances.  See Hr'g Tr. 7-9. 

The Veteran's DD Form 214 shows his last duty assignment was with the A Company, 27th Engineer Battalion Forscom.  His military occupational specialty was heavy construction equipment operator.  

It appears that no effort was made to verify the Veteran's alleged stressor involving this incident.  Thus, the RO is to contact the U. S. Army & Joint Services Records Research Center (JSRRC), and any other appropriate agency for verification of this explosion in February 1991 with a reported seven casualties.  In this case, verification would need to include the occurrence of the event and also confirmation of the presence Veteran's unit at the site of the event as well.

B.  Missing VA Treatment Records

At his Board hearing, the Veteran testified that he started treatment at VA in Oregon within two years of his separation from service.  Hr'g Tr. 20-21.  Furthermore, he testified that he had gone to his VA psychiatrist "last Wednesday."  He indicated that this treatment record would be evidence directly relevant to this appeal.  See Hr'g Tr. 14.  

Currently, the VA treatment records in the claims file start in 1995, which was approximately 3 years after service.  Moreover, all of these treatment records are either from the White City or Minneapolis VA medical centers.  The records from Oregon remain unassociated.  On remand, his comprehensive VA treatment records from any and all VA facilities must be obtained.  

The Veteran also testified that he had no private treatment.  Board Hr'g Tr. 23.  Should this change, he is encouraged to obtain these records for review or request VA to obtain them on his behalf.  

C.  VA Examination

The Veteran underwent a VA examination in March 2011, and this VA examiner authored an addendum opinion (without examination) in May 2011.  At present, this examination does not appear to be comprehensive in light of the missing VA treatment records identified.  Moreover, the examiner's opinion does not fully address all of the complex medical questions raised in the appeal, including a potential Persian Gulf War theory of etiology, which the Veteran has repeatedly raised.  See, e.g. Board Hr'g Tr. 11.  Finally, the March 2011 VA examiner's addendum raises an additional question regarding the preexistence of at least one of the diagnosed disorders, namely anxiety disorder, not otherwise specified.  As such, a new VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Contact JSSRC and any other appropriate department, agency, or official for verification of the explosion with a reported seven casualties that is said to have occurred in February 1991, on the Al Suman runway in Iraq, as described by the Veteran in his June 2014 hearing testimony.

2.  Ask the Veteran to provide the names, addresses and approximate dates of treatment for any non-VA medical care providers that have treated him for a psychiatric disorder since his June 2014 hearing.

Also, obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include records from the Oregon, White City, Minneapolis, and Albert Lea facilities since his separation from service.  (Continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board).  

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the facility advises that the requested records do not exist.  All attempts to fulfill the preliminary development specified above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

3.  After completing all development set forth above, arrange for the Veteran to undergo an appropriate VA examination(s).  The examiner is asked to review the entire claims file, including both paper and electronic records.  

Based on the claims file review, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran does not now have, but previously had any psychiatric condition, when did that condition resolve?

(b)  If PTSD is diagnosed, is it at least as likely as not that such disorder is either causally related to any verified stressful event or circumstance of the Veteran's active service or, to a fear of hostile military or terrorist activity?

For the purpose of answering this question, the examiner is asked to rely on the accuracy of the Veteran's own statements regarding the occurrence of his claimed stressors during service, **unless** it can be explained why there is a **medical** reason to believe that the Veteran's recollection of his stressors may be inaccurate or not medically supported.  

(c) Did a psychiatric disorder preexist the Veteran's active service from February 1998 to February 1992? 

(d) If preexisting his service, did such psychiatric condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (c) and (d)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(e) Notwithstanding your answers to questions (c) and (d), is it at least as likely as not that any diagnosed psychiatric disorder, other than PTSD, is related to the Veteran's active service?  

If you determined that a condition preexisted service, this should include consideration of whether any current condition represents a continuation of that same condition.  

In answering this question, the examiner is asked to address the Veteran's own statements regarding the onset and recurrence of his symptoms.   If there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported, please explain.  

(f) For any psychiatric condition that is not otherwise a direct result of the Veteran's service or a continuation of a preexisting condition, please state whether the Veteran's disability pattern is consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

(g) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia from September 1990 to March 1991.  

In answering all questions (a) to (g), the examiner must articulate the reasons underpinning his or her conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

If the requested opinions cannot be offered without resorting to speculation, the examiner must indicate so in the examination report and explain why a non-speculative opinion cannot be offered.

4.  After completing all actions set forth in paragraphs 1-3, undertake any further action needed as a consequence of the development completed in paragraphs 1-3 above, to include consideration of whether a Persian Gulf War-specific examination is needed to supplement the psychiatric examination conducted pursuant to paragraph 3.  

Then, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including undiagnosed illness pursuant to 38 C.F.R. § 3.317.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Then, return the case to the Board for appellate review, if indicated.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D.  JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


